BOND, J.
This case being one of equitable cognizance and, hence, triable by the court without the aid of a jury, the declarations of law requested hy the learned counsel for appellant were inapt. The sole question for review was whether the decree can be sustained upon the principles of law applicable to the preponderance of the competent testimony. A number of objections to the introduction of the deeds constituting defendant’s chain of title were made when the same were offered in evidence which seem to be wholly untenable. But taking this for granted, and regarding all the deeds offered by defendants as competent evidence, it nevertheless appears that only one of the four, which constituted their chain of title from the patentee (George Eulton) of the land in dispute, was recorded as early as January 24, 1866; the other three not having been put of record until 1895, until which latter date there was nothing appearing upon the records of Oregon county which showed that the grantor in the said deed, recorded on January 24, 1866, had acquired any title from the aforesaid original patentee of the land. On the other hand, the record shows that plaintiff has acquired the title which was conveyed hy a sheriff’s deed under a sale of the land in a suit for delinquent taxes, wherein a judgment was rendered on the seventeenth of May, 1879, to which suit the aforesaid original patentee of the land was a party defendant, and which deed conveyed his title and that of others to the purchaser at said sale. It further appears of record that the official map of Oregon county disclosed that said George Eulton was then the patentee of said land. It follows from the foregoing statement of facts that the title which plaintiff derived from said patentee, was not affected by the previous unrecorded deeds from him to the parties through whom defendants claim, none of which gave any notice through the medium of *484the recorder’s office of the title conveyed to defendants until after all of them had been recorded in 1895, which latter date was long subsequent to the vestiture of title in the grantors of plaintiff by the sheriff’s deed, conveying the title of the aforesaid patentee, who was then the owner of record of the land. Payne v. Lott, 90 Mo. 676; Nolan v. Taylor, 131 Mo. 224; Hilton v. Smith, 134 Mo. 299.
It follows that the judgment herein was for the wrong party. It will, therefore, be reversed and the cause remanded with directions to enter a decree in favor of plaintiff.
All concur.